Citation Nr: 0423717	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  00-17 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for lung and 
cardiovascular disorders for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her son

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.  He died in December 1999, and the appellant is his 
surviving spouse.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a February 2000 
rating decision and a March 2000 letter issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  At the time of the veteran's death, a 
claim of entitlement to service connection for lung and 
cardiovascular disorders was pending on appeal, and the 
accrued benefits claim arose from that appeal.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington D.C.  VA will notify if any action is 
required on your part.


REMAND

The veteran died in December 1999.  On his death certificate, 
aspiration pneumonia was listed as the immediate cause of 
death.  Acute myocardial infarction and congestive heart 
failure were other significant conditions listed as 
contributing to death but not resulting in the underlying 
cause.  At the time of the veteran's death, service 
connection was in effect for eczematoid dermatitis (rated 50 
percent) and headaches and memory impairment (30 percent).

In a September 1994 statement, William J. Sager, M.D., noted 
that the veteran's service-connected eczematoid dermatitis 
"was the cause for superficial cellulitis and infection in 
his legs, resulting in deep venous thrombophlebitis of the 
popliteal branch of his left leg and peripheral vascular 
disease which required hospitalization and antibiotics."  
Similar contentions are made in a December 1994 statement 
from David M. Trask, M.D., who had treated the veteran for 
skin problems "for a number of years."

The above-noted statements raise a question as to whether the 
veteran's service-connected skin disorder caused or 
contributed to cause a cardiovascular disorder, and are 
directly relevant to the claim for service connection for 
lung and cardiovascular disorders, for accrued benefits 
purposes.  While that claim originated as one alleging a 
tobacco products use etiology, the Board is bound to address 
all theories of entitlement raised by the record.  A more 
specific medical opinion (with detailed explanation of 
rationale) is needed to resolve the matter of a nexus between 
the veteran's service connected disability and those for 
which service connection is sought.  As, given the disorders 
noted on his death certificate, the determination of this 
claim will affect the claim of entitlement to service 
connection for the cause of the veteran's death, appellate 
review of that claim must be deferred.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran's claims file should be 
forwarded to a specialist in heart and 
vascular diseases.  Based on a review of 
the claims file, the specialist should 
provide an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
veteran's service-connected eczematoid 
dermatitis caused or contributed to cause 
any peripheral vascular disease.  If this 
question is answered in the affirmative, 
the specialist should then provide an 
opinion as to whether it is at least as 
likely as not that peripheral vascular 
disease caused or worsened the veteran's 
heart disease.  If the response to this 
question is also affirmative, the 
specialist should opine whether it is at 
least as likely as not that the veteran's 
heart disease caused or contributed to 
cause his death.  The opining specialist 
must explain the rationale for all 
opinions given.

2.  Then, the claims of entitlement to 
service connection for lung and 
cardiovascular disorders for accrued 
benefits purposes and to service 
connection for the cause of the veteran's 
death should be readjudicated.  If either 
remains denied, the appellant and her 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and given the opportunity to respond 
before this case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on these matters.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




